DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 60 discloses the same claim subject matter already mentioned in independent claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 – 43, 46 – 51, 54 – 61, 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 40, the statement “the drive wheel is rotatable about an axis that is distinct from the axis of rotation of the magnet ring” is indefinite.  It is not clear what makes the rotation of the drive wheel “distinct” from the magnet ring’s rotation.  Also, it is not clear what is considered to be “about an axis”.
In claims 46, 48, “the switching control unit” lacks antecedent basis.
In claim 50, a drive wheel interfaces with the magnet ring.  It is not clear if the drive wheel mentioned in claim 50 is different from the drive wheel mentioned in claim 40.  
Claims 41 – 43, 46 – 51, 54 – 61, 65, are rejected due to their dependency in claim 40.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 – 43, 49, 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno (US 7,884,519).
Okuno discloses, regarding, 
Claim 40, an electric generator, comprising a magnet ring 4 and a plurality of coil windings 7, wherein the magnet ring 4 comprises a plurality of magnets arranged in a ring about an axis (see Fig. 1), each magnet 4 forming an arc portion of the magnet ring (see Fig. 1), wherein the coil windings 7 encircle around the arc portions to form a toroidal shape enclosing the magnet ring 4, and wherein the magnet ring 4 is rotatable about an axis of rotation and relative to the coil windings to induce current in the coil windings (see abstract), further comprising a drive wheel 10 that interfaces with the magnet ring to drive rotation of the magnet ring (column 10, lines 43 – 49), wherein the drive wheel 10 is rotatable about an axis that is distinct (since the drive wheel rotational axis is above/below the rotational axis of the magnet ring; see Fig. 1) from the axis of rotation of the magnet ring (see Fig. 1).

Claim 41, wherein each coil winding is wound around an axis, and wherein the axes of the coil windings are the arc portions of the magnet ring (see Fig. 5).
  
Claim 42, the axis of the magnet ring is perpendicular to the axes of the coil windings (see Fig. 5).  

Claim 43, the plurality of magnets 4 have their N-S poles aligned in circumferential directions of theAmendment Accompanying RCE Serial No. 16/494,704; filed September 16, 2019Attorney Docket No. BARO 200091 US01 (GA/51974)Page 3 of 8 magnet ring and are arranged with like poles facing one another, so the magnets oppose one another (see Fig. 4).

Claim 49, immediately adjacent ones of the plurality of magnets 4 are spaced apart from one another by a soft magnetic material that concentrates the magnetic flux between the immediately adjacent magnets (see Figs. 8-1, 8 -2).  

Claim 50, further comprising a drive wheel that interfaces with the magnet ring to drive rotation of the magnet ring (see Fig. 5).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 46 – 48, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Bales (US 6,552,460).
Okuno discloses all of the elements above.  However, Okuno does not disclose the elements below.

On the other hand, Bales discloses,
Regarding claim 46, the switching control unit switches the connections of the coil windings to select an output voltage of the electric generator (column 4, lines 14 – 35).  

47, the switching control unit switches the connections of the coil windings to provide multiple simultaneous output voltages of the electric generator (column 4, lines 14 – 35).  

Regarding claim 48, the switching control unit is configured to supply current to the coil windings to make the electric generator act as a motor (column 3, lines 6 – 9).  

Regarding claim 65, positive and negative electrodes connected to the coil windings, and a switching control unit that switches the connections of the coil windings to the positive and negative electrodes based on the locations of the magnets relative to the coil windings (see Fig. 3).

It would have been obvious before the effective filing date of the claimed invention to design the generator as disclosed by Okuno and to modify the invention pertaining to the limitations taught by Bales for the purpose of providing an electrical machine that can easily function as a generator and a motor.


Claim 51, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Russell (US 6,230,670).
Okuno discloses all of the limitations above.  Okuno further discloses,                 Regarding Claim 60, at least one magnet core is a magnet ring comprising a plurality of magnets 4 arranged in a ring about the axis of the cylindrical  
However, Okuno does not disclose the limitations below.
On the other hand, Russell discloses,
Regarding claim 51, a combustion engine, the combustion engine comprising an engine housing, a cylindrical member configured to rotate about an axis within a cavity of the engine housing, a piston, and an engagement section for engaging the piston, wherein the piston is mounted to the engine housing and the engagement section is mounted to theResponse to Restriction and Amendment Serial No. 16/494,704; filed September 16, 2019 Attorney Docket No. BARO 200091 US01 (GA/51974)Page 4 of 7 cylindrical member (see figures 1, 2A, 2), or [rest of the claim is in the alternative, thus not required to be met by the prior art ] the piston is mounted to the cylindrical member and the engagement section is mounted to the engine housing, such that the piston and engagement section periodically rotate past one another as the cylindrical member is rotated within the engine housing, wherein the piston is configured to engage the engagement section as the piston and the engagement section rotate past one another, the engagement section forcing the piston to compress gases in a combustion chamber which fire to drive the rotation of the cylindrical member, wherein the magnet ring is part of or is driven by the cylindrical member of the combustion engine.






.




Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno and Russell as applied to claims 40, 51 above, and further in view of Schuttenbach Von et al hereafter “Von et al” (US 10,181,769).
The combined generator discloses all of the elements above.  However, the combined generator does not disclose the elements below.
On the other hand, Von et al discloses,
Regarding claim 54, the piston or the engagement section is configured to rotate about an axis that is distinct from the axis of rotation of the cylindrical member (see Figures 1C, 1E).
  

It would have been obvious before the effective filing date of the claimed invention to design the combined generator as disclosed above and to modify the invention pertaining to the limitations taught by Von et al for the purpose of increasing the efficiency of a combustion engine.

Allowable Subject Matter
Claims 55 – 59, 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112 rejection noted above.
The prior art fails to disclose the drive wheel and level arm interaction as described in claim 57 and the gear member as described in claim 59 and the combustion elements description as mentioned in claims 56, 58; and 55, 61. 

Response to Arguments
Applicant's arguments filed 06/29/21 have been considered, but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

July 26, 2021